                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

HYER STANDARDS, LLC,

                                       Plaintiff,

v.                                                            Case No.: 1:18-CV-06669

SUPER G CAPITAL, LLC,
MULTIPOINT, INC.,
ASHLEY ISENBERG,
WORLDPAY,

                                       Defendants.


              ORDER OF DISMISSAL OF CLAIMS WITH THE COURT
     RETAINING JURISDICTION TO ENFORCE CERTAIN TERMS OF SETTLEMENT


       The claims between Hyer Standards, LLC, Multipoint, Inc., and Super G Capital, LLC have

been settled by the parties by execution of a Settlement Agreement requiring future compliance with

certain terms of the Settlement Agreement. The parties have requested that the court retain

jurisdiction to enforce those terms.

       Accordingly, the claims by and between Hyer Standards, LLC, Multipoint, Inc., and Super

G Capital, LLC are hereby dismissed without prejudice. The court retains jurisdiction solely to

enforce the following terms of the Settlement Agreement:

       Payments by Defendant Multipoint, Inc. to Plaintiff Hyer Standards, LLC starting
       in March of 2021 and ending in January of 2022. See Blue Cross & Blue Shield
       Association v. American Express Co., 467 F.3d 634 (7th Cir. 2006); Shapo v. Engle,
       463 F.3d 641 (7th Cir. 2006).




                                                    1
       Unless enforcement proceedings are pending, the claims described above will be treated for

all purposes as dismissed with prejudice after January 16, 2022, without further order of court. This

Order does not affect the claims by and between Multipoint, Inc. and Worldpay.




       Dated:

                                              _______________________________________
                                              Judge Charles P. Kocoras




                                                 2
